Case 1:16-cv-03311-ELH Document 125-15 Filed 11/25/20 Page 1 of 3




                      EXHIBIT 15
    Case 1:16-cv-03311-ELH Document 125-15 Filed 11/25/20 Page 2 of 3




1                   IN THE UNITED STATES DISTRICT COURT
2                      FOR THE DISTRICT OF MARYLAND
3
4      ------------------------------x
       MARYLAND SHALL ISSUE, INC.,
5
       et al.,
6
                          Plaintiffs,
7
        v.                                            Civil Case No.
8
       LAWRENCE HOGAN, et al.,                        16-cv-3311-MJG
9
                         Defendants.
10     -----------------------------x
11
12
13                        Deposition of GARY KLECK
14                            Baltimore, Maryland
15                                May 18, 2018
16                                 10:02 a.m.
17
18
19
20     Job No.:      190812
21     Pages:      1 - 52
22     Transcribed by:         Bobbi J. Fisher, RPR
    Case 1:16-cv-03311-ELH Document 125-15 Filed 11/25/20 Page 3 of 3

                                Transcript of Gary Kleck
                               Conducted on May 18, 2018                    49


1             A.    Yes.
2             Q.    Do you have a carry permit?
3             A.    No.
4             Q.    All right.      Why don't we take a short
5      break.
6                   (A brief recess was taken.)
7      BY MR. SCOTT:
8             Q.    Are you aware of whether the
9      fingerprinting required by Maryland's HQL law --
10     the fingerprinting of applicants for an HQL enables
11     law enforcement to become aware when an HQL permit
12     holder becomes ineligible to possess a handgun?
13            A.    No.
14            Q.    Would you agree that the ability to
15     identify an HQL permit holder became disqualified
16     from possessing a handgun subsequent to receiving a
17     permit has potential public safety benefits?
18            A.    Yes.
19                  MR. SCOTT:      I don't have any other
20     questions.
21                  MR. SWEENEY:       All right.          We'll read and
22     sign.


                                    PLANET DEPOS
                       888.433.3767 | WWW.PLANETDEPOS.COM
